Citation Nr: 0724431	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  03-33 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for pes planus.  

2.  Entitlement to service connection for depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from June 1976 to June 1980. 

The appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing conducted between the RO 
and the Board.  A transcript of this hearing is contained in 
the claims folder.

Claims for service connection for hearing loss, sinusitis, 
and allergic rhinitis, all previously on appeal, were granted 
by the RO in July 2006.  As that action constituted a full 
grant of benefits requested in these claims, there is no 
longer a case in controversy for review by the Board as to 
those issues.

Additionally, by sworn statements reduced to writing in the 
transcript of the June 2007 hearing, the veteran withdrew his 
claim on appeal for service connection for status post blunt 
trauma to the left side of the ribs.  Though a claim 
generally remains open until final adjudicative action on the 
claim, once a claim is withdrawn it no longer exists.  See 
Hanson v. Brown, 9 Vet. App. 29 (1996).  Accordingly, a claim 
for service connection for status post blunt trauma to the 
left side of the ribs is not before the Board.

FINDINGS OF FACT

1.  Pes planus pre-existed service and did not permanently 
increase in severity during service.  

2.  Any depression in service was acute and transitory.

3.  A current depression did not develop in service and is 
otherwise not causally related to service.


CONCLUSIONS OF LAW

1.  Pes planus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1131, (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.306(a) (2006).

2.  Depression was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1131, (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The U.S. Court of Appeals for Veterans Claims has held that 
VCAA notice should be provided to a claimant before the 
initial RO decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Here, VCAA notice for the appealed 
claims was provided by an April 2002 letter, prior to the 
appealed August 2002 rating action, and by a September 2003 
statement of the case (SOC).  Another letter in August 2005 
further afforded the veteran VCAA notice, followed by 
issuance of supplemental statements of the case (SSOCs) in 
July 2006 and January 2007.  Even if VCAA notice is not 
complete until after the initial decision, such a timing 
error can be cured by subsequent readjudication of the claim, 
as in an SOC or an SSOC.  Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In the letters in April 2002 and August 2005, the RO informed 
the veteran of its duty to assist him in substantiating his 
claims under the VCAA, and the effect of this duty upon his 
claims.  The letters informed of bases of review for service 
connection claims.  In addition, the appealed August 2002 
rating action and the September 2003 SOC duly informed of the 
need for evidence of a permanent increase in severity of the 
pes planus in service, to support the claim for that disorder 
based on aggravation of a pre-existing condition.  Thus, the 
veteran was informed of the evidentiary underpinnings of a 
claim for service connection based on aggravation in service, 
with ample time for him to reply and develop the claim for 
service connection for pes planus, prior to readjudication in 
the SSOCs.   Also by those April 2002 and August 2005 
letters, the veteran was requested to submit evidence he 
might have, in furtherance of his claims.  He was also told 
that it was ultimately his responsibility to see that 
pertinent evidence not in Federal possession is obtained.  

Further, the April 2002 and August 2005 letters sent to the 
veteran requested that he advise of any VA and/or private 
medical sources of evidence pertinent to his claims, and to 
provide necessary authorization to obtain those records.  
They also requested evidence and information about treatment 
after service, in support of the claims.
 
The veteran in May 2002 submitted a VA Form 21-4142 
authorizing VA to obtain records of treatment for depression, 
from a private physician in San Antonio, Texas, informing 
that the treatment dated from 2001 to May of 2002.  The RO 
requested that evidence by a June 2002 letter addressed to 
the physician at the address provided.  By the subsequent 
August 2002 rating action, the veteran was informed of the 
evidence considered, and this did not include any records 
from the private physician.  

Also by a VA Form 21-4142 submitted in May 2002, the veteran 
authorized obtaining medical records from a different private 
physician in San Antonio, Texas, stating that he had received 
treatment for depression and pes planus from 2001 to 2002.  
By another June 2002 letter, the RO requested medical records 
from this private physician.  This request was apparently 
returned by the private physician without any records 
provided.  The request letter from the RO, received back at 
the RO in November 2002, had underlined, without further 
comment, apparently by the physician's office, that portion 
of the letter informing that VA could not pay for the copies 
of reports requested.  Thus, that physician's office refused 
to provide the records without payment.  By the SOC in 
September 2003, the veteran was again informed of the 
evidence considered, and this did not include records from 
either private San Antonio physician from whom records had 
been requested.  Thus, there appears to be no reasonable 
possibility that further efforts will produce records from 
these two private sources, in furtherance of the veteran's 
claims.  

In a March 2006 statement, the veteran informed that all 
medical records for his appealed claims were with VA at Audie 
Murphy VAMC, the U.S. Army, and the WellMed Clinic, in San 
Antonio, Texas.  Upon request by the RO, records from the 
WellMed Clinic were obtained and associated with the claims 
folders in October  2006.  VA and service medical records 
(SMRs) were also requested, obtained, and associated with the 
claims folders. 

As requested by the veteran at the June 2007 hearing, his 
case was held open for 30 days to afford him the opportunity 
to submit additional evidence, namely records of recent 
treatment at Alamo Mental Health Group.  However, the 
veteran's representative conceded that those records would 
not contain a nexus opinion addressing any relationship 
between the veteran's period of service and a current mental 
disorder.  A submitted March 2007 letter from a treating 
social worker at that facility addressed the veteran's 
treatment for four months in 2002 for diagnosed major 
depression, but did not address etiology of that disorder.  
Absent any indication that those records would further the 
veteran's claim by establishing the presence of a mental 
disorder in service or a causal link between service and a 
current mental disorder, there is no reasonable possibility 
that those records would further the veteran's claim.  Hence, 
VA need not seek to obtain those records.  38 C.F.R. § 3.159; 
cf. Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (Records 
should be obtained in the course of appeal where VA is put on 
notice as to the existence of that evidence and its relevance 
to the claim.).  

The veteran and his authorized representative were afforded 
appropriate opportunity to address the claim, and did so by 
written submissions, as well as by at the video-conference 
hearing before the undersigned conducted in June 2007.  There 
is no indication that the veteran expressed a further desire 
to address his claim that has not been fulfilled.  

The Board must consider whether a VA examination is warranted 
to address the veteran's claimed depression and bilateral pes 
planus.  The Court of Appeals for Veterans Claims, in 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), recognized in 
38 C.F.R. § 3.159(c)(4) a three-pronged test for ascertaining 
whether a VA examination is warranted to address a claim for 
service connection.  The regulation provides, in pertinent 
part:

(i) . . . A medical examination or medical opinion 
is necessary if the information and evidence of 
record does not contain sufficient competent 
medical evidence to decide the claim, but:

(A)  Contains competent lay or medical 
evidence of a current diagnosed 
disability or persistent or recurrent 
symptoms of disability;
(B)  Establishes that the veteran 
suffered an event, injury or disease in 
service, or has a disease or symptoms of 
a disease listed in § 3.309, § 3.313, 
§ 3.316, and § 3.317 manifesting during 
an applicable presumptive period 
provided the claimant has the required 
service or triggering event to qualify 
for that presumption; and
(C)  Indicates that the claimed 
disability or symptoms may be associated 
with the established event, injury, or 
disease in service or with another 
service-connected disability.

(ii)  Paragraph (4)(i)(C) could be satisfied by 
competent evidence showing post-service treatment 
for a condition, or other possible association with 
military service.  . . . 

38 C.F.R. § 3.159(c)(4) (2006).

The Board here finds that the second criterion, that the 
veteran "[e]stablishes that the veteran suffered an event, 
injury or disease in service, or has a disease or symptoms of 
a disease listed in § 3.309, § 3.313, § 3.316, and § 3.317 
manifesting during an applicable presumptive period," is not 
met in this case.  The only evidence of record supporting 
increase in severity of the veteran's pre-existing pes planus 
in service consists of the veteran's own statements.  As 
discussed below, these statements do not credibly support the 
proposition that the veteran's pes planus permanently 
increased in severity during service.  Hence, the Board finds 
that the second prong is not met for the veteran's pes planus 
claim, and a VA examination is not required.  38 C.F.R. 
§ 3.159(c)(4).  

Similarly, as discussed below, the veteran's statements do 
not credibly support the position that the veteran developed 
depression as a chronic disability in service, and hence the 
second prong is also not met with respect to this claim.  
Accordingly, VA is also not required to assist the veteran in 
developing the claim for service-connected for depression by 
affording him a VA examination.  

By the September 2003 SOC, July 2006 SSOC, and January 2007 
SSOC, the veteran was informed of evidence obtained in 
furtherance of his claims and evidence that may yet further 
his claims.  These "post-decisional" documents issued 
subsequent to the issued VCAA notice letters meet the 
requirements for adequate VCAA notice.  See Mayfield v. 
Nicholson, supra.  Moreover, the claimant has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  See Sanders v. Nicholson, supra.

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the appellant 
in proceeding with the present decision.  The veteran 
received notice regarding these issues in an attachment to an 
August 2006 letter from the RO.  Moreover, since the claim 
herein is being denied, such matters are moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Laws Governing Claims for Service Connection, Including 
Based on Aggravation in Service

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303(a) (2006).

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and 
transitory" in nature. For a showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as opposed 
to merely isolated findings or a diagnosis including the word 
"chronic." When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).
 
Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
lay-observable disability or symptoms of disability subject 
to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, No. 07-7029, slip op. at 7 
(Fed. Cir. July 3, 2007); See Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) (2004) was amended during 
the pendency of this appeal, effective May 4, 2005.  See 70 
Fed. Reg. 23,027-29 (May 4, 2005) (now codified at 38 C.F.R. 
§ 3.304(b) (2006)).  The amended regulation requires that VA, 
rather than the claimant, bear the burden of proving that the 
disability at issue pre-existed entry into service, and that 
the disability was not aggravated by service, before the 
presumption of soundness on entrance into active service may 
be rebutted.  See Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004); Cotant v. Principi, 17 Vet. App. 116 (2003).

Where a law or regulation changes after a claim has been 
filed, but before the administrative and/or appeal process 
has been concluded, both the old and new versions must be 
considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  The Board will therefore 
consider both the old and new versions of 38 C.F.R. § 
3.304(b), noting that the amended regulation establishes a 
somewhat lesser burden upon the claimant.

Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

III.  Claim for Service Connection for Pes Planus 
Based on Aggravation in Service

The veteran contends that he suffered a permanent increase in 
severity of his pes planus in service.  Second degree pes 
planus was noted upon his service entrance examination in May 
1976.  There are no medical records of treatment for pes 
planus in service, and while the veteran indicated, by a 
check mark on the report of medical history in May 1980 for 
service separation, that he had foot trouble, the physician 
completing this report of medical history noted that the 
veteran had a history of difficulties with the right ankle, 
with no mention of pes planus.  It thus appears that the foot 
trouble to which reference was made in that record was a 
right ankle disorder, and not pes planus.  The veteran's 
service separation examination in May 1980 did not find pes 
planus, rather indicating that the feet were normal.  In 
contrast, that examination report did note the veteran's 
condition of the right ankle.  

While the veteran, at his June 2007 hearing, contended that 
he his pes planus increased in severity in service, he also 
repeatedly said that he had difficulty remembering details 
concerning service, because it was nearly three decades 
before.  The veteran averred that he had shoe inserts in 
service, but could not recall whether these were issued or he 
bought them at the PX.  As noted, the SMRs reflect no 
complaints or treatment of his pes planus.  At the hearing, 
he said he had pain in his feet beginning in basic training, 
noting that he was 32 years old upon entering service, and 
that the exercises and marches that they did "naturally 
hurt."  (Hearing transcript, page 6.)  From his statement 
that they "naturally hurt," the veteran appears to have 
implied that this was a natural consequence of his age and 
his pre-existing flat foot condition.  Thus, this pain 
experienced in service is not suggestive of an increase in 
severity of the condition as perceived by the veteran, but 
rather is suggestive of the veteran's "natural" pre-service 
state of his feet and associated physical activity tolerance 
due to his pes planus.  Had some significant change occurred 
during basic training to result in this pain with exercises 
and marches, he would have likely stated that a condition of 
greater severity developed, or that his feet grew worse, 
rather than saying simply that they "naturally hurt."  

Moreover, the SMRs show that the veteran sought treatment for 
sinus conditions, a sore shoulder, hearing difficulties, an 
upper respiratory disorder, diarrhea, pain in the knees, and 
pain in the heels.  Service examiners did not find any of 
these conditions severe upon service medical records.  The 
Board must respectfully question the credibility of the 
veteran's contention of increased severity of bilateral pes 
planus in service, where there is no record of his seeking 
treatment for the such a problem, and where the records do 
show that he sought treatment in service for several other 
conditions which were not found to be severe.  

Thus, the veteran's own testimony, taken together with the 
absence of any record of treatment in service, weighs against 
the veteran's contention of a permanent increase in severity 
during service.  

The Board also considers the absence of any reported 
treatment in the veteran's immediate post-service years to 
also strongly weigh against the likelihood of a permanent 
increase in severity of the pes planus in service.  The 
veteran testified to receiving orthotic shoes when he worked 
for the Post Office, but he also testified that he had not 
worked for the Post Office until twelve years after service, 
leaving a significant gap of any continuity of disabling 
symptomatology.  

The veteran is competent to address whether he believes, as a 
layperson, that a permanent increase in severity of his pre-
existing pes planus occurred during service.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Janreau; Buchanan.  However, 
the SMRs contradict his belief, and to whatever extent he may 
have experienced temporary or intermittent flare-ups of pes 
planus symptoms during service, that would not meet the 
requirement in the law of permanent worsening of the pre-
existing condition.  Unfortunately, the credibility of the 
veteran's statements regarding an increase in severity in 
service is called into question by noted inconsistency within 
his own testimony, when he considered it "natural" that his 
feet hurt during basic training, he did not seek treatment 
for pes planus in service but did seek treatment for several 
other conditions in service not found to be severe, and he 
expressed difficulties remembering details from service, 
based on it being many years ago, such that he could not 
recall whether or not he was prescribed shoe inserts in 
service.  See Caluza v. Brown, 7Vet. App. 498 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (credibility may be 
impeached by showing of interest, bias, or inconsistent 
statements).  The Board in no way impugns the veteran's 
sincerity or honesty; in fact, we appreciate his forthright 
acknowledgement of his difficulty remembering events from 
remote time periods.

Taken as a whole, and considering the impaired credibility of 
the veteran's contentions, the Board finds that all the 
above-noted countervailing evidence outweighs the veteran's 
assertion that his pes planus permanently increased in 
severity during service.  Because the preponderance of the 
evidence is against a permanent increase in severity of the 
pes planus during service, the preponderance of the evidence 
is against the veteran's claim for service connection for pes 
planus based on aggravation.  38 C.F.R. § 3.306(a).

IV.  Claim for Service Connection for Depression

At his June 2007 hearing, the veteran testified that he 
suffered from depression in service, and that that 
symptomatology was associated with his missing his family.  

The veteran is competent to address the presence of 
depression in service.   38 U.S.C.A. § 1153(a); 38 C.F.R. 
§ 3.303(a); Jandreau; Buchanan.  However, the depression he 
describes in his hearing testimony was apparently 
situational, as it related to the circumstances of being far 
away from his family.  The veteran did not contend that the 
depression at that time was chronic, or that it persisted 
after service on an ongoing basis.  Rather, his testimony 
that it related to his being away from his family suggests 
that it did not persist upon his leaving service and 
returning home.  Thus, his statement that he had depression 
in service does not support the presence of depression as a 
chronic disorder which persisted post-service up to the 
present.  38 C.F.R. § 3.303(b).  

He also testified that he did not seek treatment for 
depression until he developed depression as related to an 
employment dispute in 2002.  Thus, this additional evidence 
suggests that he developed new depression as related to a 
situation distinct from service.  In fact, the veteran 
testified that his depression in 2002 was not related to 
service, and hence those treatment records for depression 
would not address any association with service.  The veteran 
also did not testify to continuation of his symptoms of 
depression from service up to the present.  

In short, the evidentiary record presents no evidence of a 
chronic disease of depression in service, or of continuity of 
symptoms of depression from service up to the present.  The 
veteran's statements and testimony do not credibly support 
the first proposition, and the evidentiary record as a whole 
weighs against the second.  The veteran, as a lay person, is 
not competent to address the medical question of a causal 
relationship between the veteran's reported episode of 
depression in service, and any current depression.  Thus, 
absent cognizable evidence of a chronic disease in service, 
or of continuity of symptoms from service to the present, or 
of a causal relationship between service and current 
depression, the preponderance of the evidence is against the 
veteran's claim for service connection for depression.  
38 C.F.R. § 3.303.  


ORDER

1.  Service connection for pes planus is denied. 

2.  Service connection for depression is denied.  



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


